                             UNITED STATES DISTR ICT COURT
                             EASTERN DISTR ICT OF VIRGINIA
                                          Alexandria Division

UNITED STATES OF AMERICA
                                                          Criminal No. 1: 18-CR-410-LMB
       v.
                                                          Hon. Leonie M. Brinkema
SEITU SULAYMAN KOKAYI,
                 Defendant.                               Trial Date: April 8, 2019


                            GOVERNMENT’S TRIAL EXHIBIT LIST

       The United States of America, by and through its attorneys G. Zachary Terwilliger,

United States Attorney, Kellen S. Dwyer and Dennis M. Fitzpatrick, Assistant United States

Attorneys, and Joseph Attias, Special Assistant United States Attorney, hereby submits its list of

exhibits.

 GX         Description                                              Offer            Admit
 1.         Kokayi Resume
 2.         2/18/2018 text to different minor student with link to
            video titled “The Role of Muslim Women”
 3.         Subscriber information for Kokayi Instagram account
 4.         Select photographs of Minor Female MFV (MFV) from
            her Instagram account
 5.         4/22/18 video of Kokayi driving while MFV tries to
            touch his face, saved on defendant’s phone
 6.         6/1/18 Instagram direct message from Kokayi to MFV
            saying “Happy Birthday”
 7.         6/1/18 Instagram direct message from Kokayi to MFV
            saying “Drum Solo for your birthday”
 8.         6/1/18 Instagram direct message from Kokayi to MFV
            saying “So happy for you”
 9.         6/11/18 Kokayi text to old number used by MFV to
            thank her family for having him over for dinner
 10.        [omitted]
 11.        [omitted]
 12.        6/18/18—6/25/18 Emails between Kokayi and MFV
            about Kokayi helping MFV get a visa
 13.        Google subscriber information for Kokayi’s Gmail
            account

                                                    1
14.     Document identifying MFV’s age found on Kokayi’s
        computer
15.     [omitted]
16.     Text messages and attached photographs sent to
        defendant showing MFV’s green card and travel
        itinerary
17.     7/24/18 Instagram direct messages between Kokayi and
        MFV regarding a ride to the airport on 8/4/18
18.     7/27/18 Instagram direct message from Kokayi to MFV
        on Instagram stating “I just feel like I’ve been chasing
        you guys down lately”
19.     7/27/18 Instagram direct message from Kokayi to MFV,
        stating “I just feel like I’ve been running into a wall”
20.     8/1/18 Instagram direct message from Kokayi to MFV
        regarding picture MFV posted on Instagram
21.     8/2/18 text between Kokayi and MFV from MFV’s
        sister’s phone regarding taking MFV and her sister to
        airport
22.     Recording from 8/4
        Session ID Number: 224855556
22(a)   Excerpts from above call
        22A-1
        22A-2
        22A-3

22(b)   Transcripts of GX 22 Excerpts
        22B-1
        22B-2
        22B-3
23.     8/4/18 Instagram messages between Kokayi and MFV re
        MFV’s new phone number
24.     8/4/18 3 second video of Kokayi driving and saying “of
        course” recovered from MFV’s phone
25.     8/4/18 3 second video of Kokayi putting on sunglasses
        and MFV saying “dimples” recovered from MFV’s
        phone
26.     [omitted]
27.     8/7/18 Kokayi text to MFV stating “I hope it doesn’t
        make you feel some type of way towards me” and
        “Okay, wanted to tell you something but was going to
        Face Time you”
28.     8/8/18 Instagram messages with picture of Kokayi in the
        dark
29.     Recording from 8/9/18
        Session ID Number: 224971340

29(a)   Excerpts from above call
        29A-1
        29A-2
        29A-3

                                                 2
        29A-4
29(b)   Transcripts of GX 29 Excerpts
        29B-1
        29B-2
        29B-3
        29B-4
30.     8/9/18 FaceTime Photograph of Kokayi in black polo
        shirt recovered from MFV’s phone
31.     8/9/18 FaceTime video of Kokayi in black polo shirt
        recovered from MFV’s phone
32.     Recording from 8/10/18
        Session ID Number: 225023653

32(a)   Excerpts from above call
        32A-1
        32A-2
        32A-3
32(b)   Transcripts of GX 32 Excerpts
        32B-1
        32B-2
        32B-3
33.     Recording from 8/11/18
        Session ID Number: 225082015

33(a)   Excerpts from above
        33A-1
        33A-2
        33A-3
        33A-4
        33A-5
33(b)   Transcripts of GX 33 Excerpts
        33B-1
        33B-2
        33B-3
        33B-4
        33B-5
34.     Second Recording from 8/11/18
        Session ID Number: 225083065
34(a)   Excerpts from above
        34A-1
        34A-2
        34A-3
        34A-4
        34A-5
        34A-6
34(b)   Transcripts of GX 34 Excerpts
        34B-1
        34B-2
        34B-3
        34B-4

                                                3
        34B-5
        34B-6

35.     [omitted]
36.     8/12/18 Facetime Photo of Kokayi without shirt
        recovered from MFV’s phone
37.     8/12/18 Facetime Video of Kokayi without shirt
        recovered from MFV’s phone
38.     Recording from 8/12/18
        Session ID Number: 225112925
38(a)   Excerpt from above call
        38A-1
38(b)   Transcript of GX 38 Excerpt
        38B-1
39.     8/14/18 Texts between Kokayi and MFV in which MFV
        sends Kokayi picture of Kokayi without shirt and he
        responds “omg u saved it”
40.     Recording from 8/15/18
        Session ID Number: 225193944
40(a)   Excerpt from above
        40A-1
40(b)   Transcript of GX 40 Excerpt
        40B-1
41.     8/15/18 FaceTime video of Kokayi in blue shirt and
        white earphones and MFV says something inaudible in
        the background recovered from MFV’s phone
42.     8/17/18 FaceTime photo of Kokayi in white tank top
        and earphones recovered from MFV’s phone
43.     8/17/18 FaceTime video of Kokayi in white tank top and
        earphones recovered from MFV’s phone
44.     Recording from 8/19/18
        Session ID Number: 225316222

44(a)   Excerpts from above
        44A-1
        44A-2
        44A-3
        44A-4
44(b)   Transcript of GX 44Excerpts
        44B-1
        44B-2
        44B-3
        44B-4
45.     8/19/18 text from Kokayi to MFV stating “oh btw I will
        get you guys Insha’Allah from the airport. 9pm right?”
46.     8/19/18 Instagram photo of MFV geo-tagged at
        [Midwestern landmark]
47.     8/22/18: Kokayi texts pictures of himself to MFV and
        says “sorry, that’s all the pic I’ve got with me”
48.     Recording of 8/22/18

                                                4
        Session ID Number: 45443
48(a)   Excerpts from above
        48A-1
        48A-2
48(b)   Transcripts of GX 48 Excerpts
        48B-1
        48B-2
49.     8/22/18 Facetime Photograph of KOKAYI with black
        tanktop recovered from MFV’s phone
50.     8/22/18 Facetime Video of KOKAYI with black tanktop
        recovered from MFV’s phone
51.     Recording of 8/22/18
        Session ID Number: 45446
51(a)   Excerpt of above
        51A-1
51(b)   Transcript of GX 51 Excerpt
        51B-1
52.     Recording of 8/22/18
        Session ID Number: 225419128
52(a)   Excerpts from above
        52A-1
        52A-2
        52A-3
        52A-4
52(b)   Transcripts of GX 52 Excerpts
        52B-1
        52B-2
        52B-3
        52B-4
53.     Recording of 8/22/18
        Session ID Number: 45452
53(a)   Excerpt from above
53(b)   Transcript of GX 53 excerpt
54.     Recording of 8/22/18
        Session ID Number: 225421728
(a)     Excerpt from above
        54A-1
(b)     Transcript from GX 54 Excerpt
        54A-2
55.     Miranda form
56.     Video of defendant’s voluntary interview
56(a)   Relevant excerpts of defendant’s voluntary interview
        56A-1
        56A-2
        56A-3
        56A-4
        56A-5
        56A-6
        56A-7
        56A-8

                                              5
        56A-9
        56A-10
        56A-11
56(b)   Transcript of excerpts of defendant’s voluntary
        interview
        56B-1
        56B-2
        56B-3
        56B-4
        56B-5
        56B-6
        56B-7
        56B-8
        56B-9
        56B-10
        56B-11
57.     iPhone seized from Kokayi
58.     Extraction of Kokayi iPhone
59.     Apple subscriber information for Kokayi
60.     Photographs of MFV’s iPhone taken at the time of the
        search
61.     Extraction of MFV iPhone
62.     Select photographs (“selfies”) of MFV from MFV
        phone
63.     Apple subscriber info for MFV’s iCloud
64.     Photographs of MFV’s iPhone taken at the time of
        return
65.     Copy of MFV passport
66.     Copy of MFV birth certificate
67.     Video of MFV interview
67(a)   Excerpts of MFV interview
        67A-1
        67A-2
        67A-3
        67A-4
        67A-5
        67A-6
        67A-7
        67A-8
        67A-9
        67A-10
        67A-11
        67A-12
        67A-13
        67A-14
67(b)   Screenshot of MFV interview
68.     Photographs from search of Kokayi house
69.     Email and attached apartment lease showing defendant’s
        address


                                                6
70.     Apple records showing 69 Facetime calls with MFV in
        August 2018
71.     Summary chart showing number, dates, locations, and
        length of Facetime and audio calls between Kokayi and
        MFV
72.     Cell phone precision location data for Kokayi’s phone
73.     Map showing physical location of location data
        identified in GX72
74.     Spirit airlines records of MFV travel
75.     Chart showing dates, times, and durations of phone calls
        between Kokayi and MFV
76.     Kokayi personnel file listing his age, phone number and
        email address
77.     Disk containing 256 recorded audio calls between MFV
        and minor in August 2018
78.     Selected Kokayi Google Searches
79.     Disk containing Session ID Numbers: 45443, 45446,
        and 45452
80.     Recording of 8/2 call
        Session ID Number: 224802462
80(a)   Excerpts from above call
        80A-1
        80A-2
        80A-3
        80A-4
80(b)   Transcripts of GX 80 Excerpts
        80B-1
        80B-2
        80B-3
        80B-4
81.     Photographs of the defendant’s phone in his bedroom
82.     Photographs of the defendant’s phone after data
        extraction
                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney
                                              By:            /s/
                                                      Kellen S. Dwyer
                                                      Dennis M. Fitzpatrick
                                                      Assistant United States Attorneys
                                                      Joseph Attias
                                                      Special Assistant United States Attorney
                                                      2100 Jamieson Avenue
                                                      Alexandria, VA 22314
                                                      Phone: 703-299-3700
                                                      Kellen.Dwyer@usdoj.gov

                                                 7
                              CERTIFICATE OF SERVICE

      I hereby certify that on this day, I filed the foregoing with the Clerk of Court using

the CM/ECF system, which will send an electronic copy to all counsel of record in this

matter.

                                           By:                    /s/
                                                   Kellen S. Dwyer
                                                   Assistant United States Attorney
                                                   Eastern District of Virginia
                                                   United States Attorney’s Office
                                                   2100 Jamieson Avenue
                                                   Alexandria, Virginia 22314
                                                   Phone: 703-299-3700




                                               8
